 In the Matter of EDWIN L. WVIEGAND COMPANYandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.In- the Matter Of OREFRACTION, INC.andUNITED ELECTRICAL, RADIO &MACHINE WORKERS OF AMERICA, AFFILIATED WITH THE C. I. O.Cases Nos. R-4238 and R-49,39, respectively. -Decided September 22,194.2Jurisdiction:electrical equipment manufacturing industry; ore processing in-dustry.investigationand Certificationof Representatives:existence of questions: stipu-lation as to ; Companies' request that employees in armed forces be permittedto vote by mail,dented;elections necessary 'UnitsAppropriatefor CollectiveBargaining:(1)Wiegand's production andmaintenance employees, excluding supervisory, office and clerical employees,watchmen, and guards; (2) Orefraction's production and maintenance em-ployees,-excluding-supervisory and clerical employees.Mr. Norbert F. Stanny,of Pittsburgh, Pa., for Wiegand and Ore-fraction.Mr. Fred Haug,of Pittsburgh, Pa., for the Union.Mr. Milton E. Harris,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF TILE CASEUpon petition duly filed by United Electrical, Radio & MachineWorkers of America, affiliated with the C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of Edwin L. Wiegand Com-pany,' herein calledWiegand, Pittsburgh, Pennsylvania, and upona similar petition filed by the Union relating to the employees ofOrefraction, Inc., herein,called Orefraction, Pittsburgh, Pennsylvania,the National Labor Relations Board provided for an appropriateBearing upon due notice before S. Craig Carnes, Trial Examiner.Said hearing was held at Pittsburgh, Pennsylvania, on September 1,1942.Wiegand, Orefraction, and the Union appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine -witnesses,, and to introduce evidence bearing on the issues.1The name was so amendedat thehearing.44 N. L. R. B., No. 56.315 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF WIEGAND AND OREFRACTIONEdwin L. Wiegand Company is a Pennsylvania corporationengagedin the manufacture of electrical heating elements and units and re-lated products in Pittsburgh, Pennsylvania.The value of the rawmaterials purchased by Wiegand in 1941 was in excess of $1,000,000,more than 50 percent of which came from points located outside theCommonwealth of Pennsylvania.The value of the finished productssold by Wiegand in 1941was in excessof $1,000,000, more than 50percent of which was shipped to points outside the Commonwealth ofresentative" for the first 7 months of 1942.Orefraction, Inc., is a Pennsylvania corporation engaged in the sep-arating, buying, and selling of ores and minerals in'Pittsburgh, Penn-sylvania.The value of the ores and minerals purchased by Orefractionin 1941 wasin excessof $100,000; more than 90 percent of which origi-nated outside the Commonwealth of Pennsylvania.The value of thefinished products and services sold by Orefraction in 1941was in excessof $100,000, more than 75 percent of which went into products whichwere shipped by Orefraction or its customers to points outside theCommonwealth of Pennsylvania. It was stipulated that the fore-going figures are "representative" for the first 7 months of 1942.Wiegand and Orefraction concede that they are engaged in com-merce, within the meaning of the Act.'iII. THE ORGANIZATION INVOLVEDUnited Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Congress of Industrial Organizations.It admits to membership employees of Wiegand and Orefraction.III.TIIE QUESTIONS CONCERNING REPRESENTATIONWiegand and Orefraction stipulated at the hearing that each of themrefused to bargain with the Union and would continue their refusalsuntil the Union was certified by the Board. Statements of the Re-gional Director introduced into evidence at the hearing show thatthe Union represents a substantial number of employees in each of theunits hereinafter found appropriate.'2 The Regional Director reported that the Union had submitted 228 authorization cards,207 of which bore the apparently genuine original signatures of persons on Wiegand's EDWIN L. WIEGAND COMPANY317We' find that questions affecting commerce have arisen concerningthe representation of employees of Wiegand and Orefraction, withinthe meaning of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.IV.THE APPROPRIATE UNITSAs to Wiegand, the Union claims and Wiegand admits that theappropriate unit consists of all the production and maintenance em-ployees, excluding supervisory, office, and clerical employees, and alsoexcluding watchmen and guards.3We find that all Wiegand's pro-duction and maintenance employees, excluding supervisory, office, andclerical employees, and also excluding watchmen and guards, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.As to Orefraction, the Union claims and Orefraction admits thatthe appropriate unit consists of all the production and maintenanceemployees, excluding supervisory and clerical employees.We findthat all Orefraction's production and maintenance employees, ex-cluding, supervisory and clerical employees, constitute a unit ap-propriate for the purposes of collective bargaining, , within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by means of elections by secret ballot.Wiegand and Orefraction requested that all employees within therespective units who were in the armed forces of the United Statesbe permitted to vote by mail, since such employees have "a vital in-terest in the results of any election which might be directed by theBoard,"' and in further consideration of the law permitting menin the,,, aimed seryices to vote by. mail in Federal political, elections.The Union opposed this request, particularly because of "a war situ-ation" and "a number of crises which resulted in situations thatalmost went out of control."We have previously had occasion to consider a request such as ishere presented to us by Wiegand and Orefraction, and have deter-mined that, in view of almost a year of administrative experience inpay roll of July 17, 1942, and that there were 301 employees within the unit on thispay roll.The Regional Director further reported that the Union had submitted 9 authorizationcards,7 of which bore the apparently genuine original signatures of persons on Orefraction'spay roll of July 17, 1942,and that there were 10 employees within the unit on this pay roll.8In its petition the Union claimed a somewhat different unit.At the hearing it movedto amend the unit as stated above.Wiegand made no objections to the proposed amend-ment.The Trial Examiner reserved ruling on this motion for the Board.The motionishereby granted. 318DECISIONSOF NATIONALLABOR.RELATIONS BOARDpermitting such mail balloting, the policies and purposes of the Actwould be best effectuated by permitting balloting only in, person.'Accordingly, the requests are hereby denied.We find that the employees of Wiegand and Orefraction' eligibleto vote in the respective elections shall be those within the respectiveappropriate units who were employed during the respective pay-rollperiods immediately preceding the date of this Direction of Elections,subject to the limitations and additions set forth in the Direction.6DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelationsBoard by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tionsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation- ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith'Edwin L, Wiegand Company o;nd" Orefraction, Inc., respectively,Pittsburgh, Pennsylvania, elections by secret ballot shall be'conductedas early as possible but not later than thirty (30) days `from the dateof this Direction, under the direction and supervision of theRegionalDirector for the Sixth Region, acting in this' matter as agent for theNational Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations,.among. the employees in the respectiveunits'found appropriate in Section IV, above, who-were employedduring the pay-roll period immediately preceding the, date of thisDirection, including any such, employees who did not ,work duringsuch pay-roll period because they were ill or on vacation, or in .theactive military' service or training of the United; States,' or, tempo-rarily, laid off, but excluding any who have since, quit or been. dis-charged for cause, to determine; whether or not they desire-to be,rep-resented by United Electrical, Radio & Machine Workers of America(C. I. 0.).MR. War. M. LEIsEasoN took no part in the consideration of theabove Decision and Direction of Elections.4Matter of Wilson & Co.,IncandPackinghouseWoibe,sOrganizingCommittee, LocalNo. 20,affiliated with the CI.0., 37 N.L It.'B 944;Matter of J. Greenebaum TanningCo., andInternational Fur if Leather,Workers Union,Local No. 260 (CIO),, 42 N.L. R.,B.626.The Union contendedthat thepay-roll periodof July17, 1942, should be used todetermineeligibilityto Note,,on the groundthat theparties had agreed on,that pay-rollperiod in a so-called consent-election agreementwhich forother reasons was not executed.The company agreed at the hearing that the Board'scustomarypractice should be, fol-lowedWe findthe Union's contentionwithout meritMatter of Wilson if Co., Inc.andPachsnghouseWorkers Organizing Committee,Local No.20,affiliatedwiththe C. I. 0.,37 N. L.R. B. 944.